Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 02/27/2020 and 07/16/2020 have been considered by the Examiner and made of record in the application file.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a notification unit configured to make a notification…”  in claim 1, “…the notification unit makes a notification…” in claims 2-6, “a determination unit configured to determine…”, in claim 7, “a selection unit configured to select…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, claim limitations, “a notification unit configured to make a notification…”,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards, to claim 2-6, claim limitations, “…the notification unit makes a notification…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards, to claim 7, claim limitations, “a determination unit configured to determine …”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards, to claim 9, claim limitations, “a selection unit configured to select …”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for performing “a notification unit configured to make a notification …”. The specification does not provide sufficient details such that one ordinary skill in the art would understand structures to perform the claimed function.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 and 10-14 are further rejected by the virtue of its/their dependency on claims 1 and 9.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for performing “a notification unit configured to make a notification …”,. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-8 and 10-14 are further rejected by the virtue of its/their dependency on claims 1 and 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-7, 9-10, and 12-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mogi et al. (US 2017/0093479 Al,  hereinafter Mogi).
Regarding claim 1, Mogi discloses, a communication apparatus capable of at least one of reception and transmission of a predetermined radio signal as a proxy for another communication apparatus (see e.g., “FIG. 1. The wireless communication system according to this embodiment is formed by including NANs 101 to 104 as communication apparatuses (NAN devices)”, [0045]; Note: “the NAN device performs control to select, as a proxy server for proxy-transmitting/receiving a predetermined wireless signal instead of itself”, [0043]), the communication apparatus comprising:
a notification unit configured to make a notification of an allowable amount of a capability by which at least one of reception and transmission of the predetermined radio signal performed by the other communication apparatus can be performed as a proxy, as information regarding the capability (see e.g., “the NAN 101 can discover nearby communication apparatuses and services provided by them, and provide information of a service which can be provided by itself. The NAN 101 can operate as a proxy client which can search for proxy servers, select one of the proxy servers discovered by the search, and request proxy transmission/reception of a wireless signal… Note that the proxy server is a NAN device which can proxy-execute service search and notification processes…”, Fig. 1, [0046]),  in a predetermined time period that comes periodically (see e.g., “the terminal joining the NAN cluster communicates service information during the DW period in synchronous with the DW period set in every predetermined cycle..”, [0036] and/or “and the time interval from the start timing of a DW period to that of the next DW period is 512 TVs. The DW periods have a cycle 
Regarding claim 2, Mogi discloses, wherein in a case where performing reception or transmission of the predetermined radio signal is handled as one service, the notification unit makes a notification of the allowable amount of the capability using units of the service (see e.g., “the NAN 101 can discover nearby communication apparatuses and services provided by them, and provide information of a service which can be provided by itself”, [0046]).
Regarding claim 4, Mogi discloses, wherein the notification unit makes a notification of information regarding the capability, the information being included in a signal indicating that at least one of reception and transmission of the predetermined radio signal can be performed as a proxy (see e.g., “the NAN 101 can discover nearby communication apparatuses and services provided by them, and provide information of a service which can be provided by itself”, [0046]; Note: “The sync beacon may include a plurality of information elements. The information elements storing the NAN attributes may be divided into a plurality of parts”, Fig. 10, [0081]).
Regarding claim 5, Mogi discloses, wherein the notification unit makes a notification of information regarding the capability in a case where the notification unit has received, from the other communication apparatus, a request for performing at least one of reception and transmission of the predetermined radio signal as a proxy (see e.g., “The NAN 101 transmits a proxy server probe request (step S1601). In response to this, NANs 102 to 104 respectively return proxy server probe responses”, Fig. 16, [0096]).
Regarding claim 6, Mogi discloses, wherein the notification unit makes a notification of information regarding the capability in a case where the notification unit has received, from the 
Regarding claim 7, Mogi discloses, wherein the notification unit makes a notification of information regarding the capability in a case where the notification unit has received, from the other communication apparatus, a request for performing at least one of reception and transmission of the predetermined radio signal as a proxy (see e.g., “In response to this,
NANs 102 to 104 respectively return proxy server probe responses (steps S1602, S1604, and S1606)”, Fig. 16, [0096] and/or “After that, the NAN 101 receives the proxy server probe responses (steps S1603, S1605, and S1607), obtains pieces of DW information, and selects, based on the pieces of DW information, a proxy server for performing proxy transmission
(step S1608).”, [0096]; Note” Fig. 16, S1608, for Execute proxy server decision processing”).
Regarding claim 9, Mogi discloses, a communication apparatus capable of making a request for performing at least one of reception and transmission of a predetermined radio signal as a proxy to one or more other communication apparatuses (see e.g., “a NAN device searches for other nearby NAN devices each of which can operate as a proxy server, and selects, from the discovered devices, a device of which proxy processing is to be requested”, [0041] and/or “the NAN device performs control to select, as a proxy server for proxy-transmitting/receiving a predetermined wireless signal instead of itself”, [0043]), the communication apparatus comprising:

 a selection unit configured to select a communication apparatus to which a request for the proxy is made, from the one or more other communication apparatuses, based on the received allowable amount of the capability (see e.g., “The NAN 101 can operate as a proxy client which can search for proxy servers, select one of the proxy servers discovered by the search, and 
Regarding claim 10, Mogi discloses, wherein, in a case where performing at least one of reception and transmission of the predetermined radio signal is handled as one service, the reception unit receives the allowable amount of the capability in units of the service (see e.g., “the NAN device performs control to select, as a proxy server for proxy-transmitting/receiving a predetermined wireless signal instead of itself,”, [0043] and/or “Note that the NAN 101 may transmit a subscribe message for searching for an apparatus operable as a proxy server, and receive a proxy server publish message as a response. Upon receiving the proxy server publish message, the NAN 101 executes the above-described processing related to the reception, and obtains information of DWs”, [0072]; Note: “The sync beacon may include a plurality of information elements. The information elements storing the NAN attributes may be divided into a plurality of parts”, Fig. 10, [0081]).
Regarding claim 12, Mogi discloses, a transmission unit configured to transmit a request for information regarding the capability to the one or more other communication apparatuses (see e.g., “The NAN 101 transmits a proxy server probe request (step S1601)”, Fig. 16, [0096]),
wherein the reception unit receives information regarding the capability as a response to transmission of the request by the transmission unit (see e.g., “In response to this, NANs 102 to 104 respectively return proxy server probe responses (steps S1602, S1604, and S1606). Each proxy server probe response as a response message can have the same structure as that of the proxy server publish message shown in FIG. 6. Note that in the second and third embodiments, the NAN 101 may receive a proxy server publish message as a response signal to a subscribe message”, [0096]).
Regarding claim 13, Mogi discloses, a transmission unit configured to transmit a request for performing at least one of reception and transmission of the predetermined radio signal as a proxy to the one or more other communication apparatuses (see e.g., “The NAN 101 transmits a proxy server probe request (step S1601)”, Fig. 16, [0096]),
wherein the reception unit receives information regarding the capability as a response to transmission of the request by the transmission unit (see e.g., “In response to this, NANs 102 to 104 respectively return proxy server probe responses (steps S1602, S1604, and S1606)…Note that in the second and third embodiments, the NAN 101 may receive a proxy server publish message as a response signal to a subscribe message”, [0096]).
Regarding claim 14, Mogi discloses, wherein the communication apparatus is a communication apparatus conforming to NAN (Neighbor Awareness Networking) (see e.g., “the NAN 101 can discover nearby communication apparatuses and services provided by them, and provide information of a service which can be provided by itself”, [0046] and/or “a NAN device searches for other nearby NAN devices each of which can operate as a proxy server, and selects, from the discovered devices, a device of which proxy processing is to be requested”, [0041]).
Regarding claim 15, Mogi discloses, a method for controlling a communication apparatus capable of at least one of reception and transmission of a predetermined radio signal as a proxy for another communication apparatus (see e.g., “FIG. 1. The wireless communication system according to this embodiment is formed by including NANs 101 to 104 as communication apparatuses (NAN devices)”, [0045]; Note: “the NAN device performs control to select, as a proxy server for proxy-transmitting/receiving a predetermined wireless signal instead of itself”, [0043]), the method comprising:
 Note that the proxy server is a NAN device which can proxy-execute service search and notification processes…”, Fig. 1, [0046]), in a predetermined time period that comes periodically (see e.g., “the terminal joining the NAN cluster communicates service information during the DW period in synchronous with the DW period set in every predetermined cycle..”, [0036] and/or “and the time interval from the start timing of a DW period to that of the next DW period is 512 TVs. The DW periods have a cycle of 16 DW periods ofDW0 to DW15. A DW period 16 DW periods after DWn (n is an integer of Oto 15) is also DWn. Assume that all the NAN devices joining the NAN cluster 105 respectively receive wireless signals during DW0 without exception”, Fig. 1, [0045]).
Regarding claim 16, Mogi discloses, a method for controlling a communication apparatus capable of making a request for performing at least one of reception and transmission of a predetermined radio signal as a proxy to one or more other communication apparatuses (see e.g., “a NAN device searches for other nearby NAN devices each of which can operate as a proxy server, and selects, from the discovered devices, a device of which proxy processing is to be requested”, [0041] and/or “the NAN device performs control to select, as a proxy server for 
receiving, from the one or more other communication apparatuses, an allowable amount of a capability by which at least one of reception and transmission of the predetermined radio signal performed by the communication apparatus can be performed as a proxy by the one or more other communication apparatuses, as information regarding the capability (see e.g., “the NAN 101 can discover nearby communication apparatuses and services provided by them, and provide information of a service which can be provided by itself. The NAN 101 can operate as a proxy client which can search for proxy servers, select one of the proxy servers discovered by the search, and request proxy transmission/reception of a wireless signal”, [0046]), in a predetermined time period that comes periodically (see e.g., “the terminal joining the NAN cluster communicates service information during the DW period in synchronous with the DW period set in every predetermined cycle..”, [0036] and/or “and the time interval from the start timing of a DW period to that of the next DW period is 512 TVs. The DW periods have a cycle of 16 DW periods ofDW0 to DW15. A DW period 16 DW periods after DWn (n is an integer of Oto 15) is also DWn. Assume that all the NAN devices joining the NAN cluster 105 respectively receive wireless signals during DW0 without exception”, Fig. 1, [0045]);
 selecting a communication apparatus to which a request for the proxy is made, from the one or more other communication apparatuses, based on the received allowable amount of the capability (see e.g., “The NAN 101 can operate as a proxy client which can search for proxy servers, select one of the proxy servers discovered by the search, and request proxy transmission/reception of a wireless signal”, [0046]; Note:“…and provide information of a service which can be provided by itself”, [0046]).
Regarding claim 17, Mogi discloses, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method for controlling a communication apparatus capable of at least one of reception and transmission of a predetermined radio signal as a proxy for another communication apparatus (see e.g., “a 'non-transitory computer-readable storage medium') to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits ( e.g., application specific integrated circuit (ASIC))”, [0105] and/or “FIG. 1. The wireless communication system according to this embodiment is formed by including NANs 101 to 104 as communication apparatuses (NAN devices)”, [0045]; Note: “the NAN device performs control to select, as a proxy server for proxy-transmitting/receiving a predetermined wireless signal instead of itself”, [0043]), the method comprising:
making a notification of an allowable amount of a capability by which at least one of reception and transmission of the predetermined radio signal performed by the other communication apparatus can be performed as a proxy, as information regarding the capability (see e.g., “the NAN 101 can discover nearby communication apparatuses and services provided by them, and provide information of a service which can be provided by itself. The NAN 101 can operate as a proxy client which can search for proxy servers, select one of the proxy servers discovered by the search, and request proxy transmission/reception of a wireless signal… Note that the proxy server is a NAN device which can proxy-execute service search and notification processes…”, Fig. 1, [0046]), in a predetermined time period that comes periodically (see e.g., “the terminal joining the NAN cluster communicates service information during the DW period in synchronous with the DW period set in every predetermined cycle..”, [0036] and/or “and the time interval from the start timing of a DW period to that of the next DW period is 512 TVs. The 
Regarding claim 18, Mogi discloses, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method for controlling a communication apparatus capable of making a request for performing at least one of reception and transmission of a predetermined radio signal as a proxy to one or more other communication apparatuses (see e.g., “a NAN device searches for other nearby NAN devices each of which can operate as a proxy server, and selects, from the discovered devices, a device of which proxy processing is to be requested”, [0041] and/or “the NAN device performs control to select, as a proxy server for proxy-transmitting/receiving a predetermined wireless signal instead of itself”, [0043]), the method comprising:
receiving, from the one or more other communication apparatuses, an allowable amount of a capability by which at least one of reception and transmission of the predetermined radio signal performed by the communication apparatus can be performed as a proxy by the one or more other communication apparatuses, as information regarding the capability (see e.g., “the NAN 101 can discover nearby communication apparatuses and services provided by them, and provide information of a service which can be provided by itself. The NAN 101 can operate as a proxy client which can search for proxy servers, select one of the proxy servers discovered by the search, and request proxy transmission/reception of a wireless signal”, [0046]), in a predetermined time period that comes periodically (see e.g., “the terminal joining the NAN cluster communicates service information during the DW period in synchronous with the DW 
 selecting a communication apparatus to which a request for the proxy is made, from the one or more other communication apparatuses, based on the received allowable amount of the capability (see e.g., “The NAN 101 can operate as a proxy client which can search for proxy servers, select one of the proxy servers discovered by the search, and request proxy transmission/reception of a wireless signal”, [0046]; Note:“…and provide information of a service which can be provided by itself”, [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mogi, in view of Sadasivam et al. (US 2014/0269658 A1, hereinafter Sadasivam).
Regarding claim 8, Mogi fails to explicitly disclose, a transmission unit configured to transmit, in a case where the determination unit has determined that the request is accepted, a signal indicating that the request is registered, and transmitting, in a case where the determination unit has determined that the request is not accepted, a signal indicating that the request is refused. 
In the same field of endeavor, Sadasivam discloses, a transmission unit configured to transmit, in a case where the determination unit has determined that the request is accepted, a signal indicating that the request is registered, and transmitting, in a case where the determination unit has determined that the request is not accepted, a signal indicating that the request is refused (see e.g., “if the service provider STA 1502 accepts the proxy offer provided by the proxy STA 1504, the proxy STA 1504 may broadcast a discovery frame message 1516. As described above, the discovery frame message 1516 may include a PHY layer and a MAC layer. The discovery frame message 1516 may also include data of the proxy STA 1504, data advertised on behalf of the STAs that the proxy STA 1504 acts as a proxy for, one or more incentives for a device to become a proxy,”, [0236]). 

Allowable Subject Matter
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645